Case: 18-11657      Document: 00515040666         Page: 1    Date Filed: 07/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-11657                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 18, 2019

CAROL M. KAM,                                                           Lyle W. Cayce
                                                                             Clerk
              Plaintiff - Appellant

v.

JOHN B. PEYTON, JR.,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CV-1447


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM:*
       This is an appeal from a district’s court dismissal, pursuant to the
Rooker-Feldman doctrine, of the Appellant’s claims relating to a probate
matter that was fully litigated, decided, and upheld in Texas state courts. The
Appellant filed a variety of pro se claims under 42 U.S.C. § 1983 against the
state judge who presided over the original probate matter, predicated upon the
Appellant’s theory that the judge was without jurisdiction to preside over the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11657     Document: 00515040666    Page: 2   Date Filed: 07/18/2019



                                 No. 18-11657
dispute. The district court, upon the recommendation of a magistrate judge,
characterized the Appellant’s claims as a thinly-veiled collateral attack on the
state courts’ final judgment and dismissed the claims under the Rooker-
Feldman doctrine as articulated by this court in Phinizy v. State of Ala.,
847 F.2d 282, 284 (5th Cir. 1988). After a careful review of the parties’ briefs,
the district court’s decision, and applicable case law, this court AFFIRMS the
district court’s decision for substantially the same reasons articulated in the
magistrate’s Findings, Conclusions, and Recommendation and adopted by the
district court in that case.




                                       2